DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 February 2019, 4 May 2020, and 16 March 2021 have been considered by the Examiner.

Drawings
The drawings were received on 22 February 2019.  These drawings are acceptable. 

Allowable Subject Matter
Claims 1-11 are allowed.

Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity an optical glass composition comprising in terms of mol% of cations: La3+, Ga3+, and 5-75% of Nb5+, where in the combined amount of La3++Ga3++Nb5+ is from 60 to 100%
The closest prior art is deemed to be WO 2012/046833 A1 by Momono. Momono discloses a similar optical glass composition but does not teach with sufficient specificity that the optical glass comprises the recited amounts of La3+, Ga3+, and specifically, at least 5% to 75% of Nb5+. Nor does Momono teach that the combined amount of those three cations is 60-100 mol% of the cations. The optical glasses of Momono that comprise the required components La3+, Ga3+, and Nb5+ have significant amounts of B3+ in addition to other components such that the combined amount of the components La3+, Ga3+, and Nb5+ is not in the range of 60-100 mol% of cations but under 28 mol% of cations. Thus, Momono teaches away from the optical glass as recited in the instant claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
25 March 2021